Citation Nr: 1823583	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-33 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), variously diagnosed as anxiety, depression, bipolar disorder, and personality disorder.  


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to November 1988, with an additional unverified 2 months and 18 days of active duty.

This matter comes before the Board of Veterans' Appeals (Board0 on appeal from July and December 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability was addressed, for the first time, in a May 2015 supplemental statement of the case.  However, this issue was not addressed in the prior statement of the case and was never appealed by the Veteran in a VA Form-9.  Although this issue was certified to the Board, there is no apparent basis for this, and the Board declines to take jurisdiction over it at this time.  See 38 C.F.R. § 19.5 (2017) (VA Form 8 certification of issues to the Board by the RO is an administrative act that is not binding on the Board).


FINDING OF FACT

The Veteran's anxiety, depression, personality disorder and bipolar disorder are intertwined with his diagnosed and service-connected PTSD.  They are at least as likely as not related to his in-service stressor.  


CONCLUSIONS OF LAW

The criteria for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), variously diagnosed as anxiety, depression, bipolar disorder, and personality disorder, have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Given the positive outcome of the below decision, any failure on VA's part in its duty to notify and assist would constitute harmless error.

Service Connection

The Veteran seeks service connection of various acquired psychiatric disabilities, variously diagnosed as anxiety, bipolar, depression and personality disorder.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board finds service connection should be granted.  In the present case, the Veteran's private treatment records document diagnoses of personality disorder, anxiety, depression, and bipolar disorder.  The Veteran is presently service connected for PTSD.

The Veteran was afforded a VA examination in connection with his initial claim for an acquired psychiatric disorder.  In the resulting report, the examiner declined to diagnose separate disabilities, but did attribute the Veteran's symptoms for the separate psychiatric disabilities to his PTSD.  He also opined that PTSD should be granted service connection.  The other private treatment records available also group the Veteran's various diagnoses into one general psychiatric pathology.  

Given that the VA examiner found that the claimed disabilities on appeal were either symptoms of the Veteran's PTSD, or intertwined thereto, the Board finds that service connection should be granted for those disabilities as well. 
However, the Veteran should be aware that no change in his actual benefits is expected, as the symptomatology associated with his depression and anxiety would be duplicative and overlapping with his already service-connected PTSD.  The Board notes that a separate rating would constitute the "pyramiding" of ratings for the same underlying disorder, which is prohibited under VA law.  See 38 C.F.R. § 4.14 (2016); Cf. Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).


ORDER

Service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), variously diagnosed as anxiety, depression, bipolar disorder, and personality disorder, is granted.  




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


